Citation Nr: 1034981	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-39 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable rating for right inguinal hernia 
repair residuals.

3.  Entitlement to a compensable rating for left inguinal hernia 
repair residuals.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO notified the Veteran that his claims had been certified to 
the Board in a letter dated in May 2010.  In July 2010, the 
Veteran's represented submitted a motion to extend the Veteran's 
time to submit additional evidence by 30 days.  That same month, 
the Board granted the motion and the Veteran's representative 
submitted additional pertinent evidence with respect to all of 
his current claims during the applicable time period.  However, 
neither the Veteran nor his representative has submitted a 
statement indicating the Veteran waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. §§ 
20.800, 20.1304 (2009).   

In this decision, the Board is granting the Veteran's claim for 
PTSD -in full. However, as the additional evidence submitted 
includes medical records showing the Veteran had another 
bilateral hernia surgical procedure in January 2010 -so since the 
most recent VA Compensation and Pension Examination (C&P Exam) in 
December 2008, the Board is remanding these claims to the RO for 
further development and consideration.  See id.

Additionally, the issue of entitlement to service connection for 
painful scars, claimed as due to multiple inguinal hernia 
repairs, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  




FINDING OF FACT

The most probative (i.e., competent and credible) medical and 
other evidence of record establishes the Veteran's PTSD is at 
least as likely as not attributable to his military service - 
and, in particular, to an in-service sexual assault.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, however, since the Board is granting the Veteran's claim 
for service connection for PTSD - in full, there is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA.  This is because even were 
the Board to assume, for the sake of argument, there has not 
been, this is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being 
granted, regardless. 




II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38  U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV and its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there 
generally must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, 
by itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That 
is to say, a stressor cannot be established as having occurred by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).

Very recently, however, as of July 13, 2010, VA amended its rules 
for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision 
adds to the types of claims that VA will accept through credible 
lay testimony, alone, as being sufficient to establish the 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.  In addition, because of still other 
amendments, claims predicated on personal or sexual assault 
invoke special consideration - such as by creating an exception 
to the holding in Moreau and accepting after-the-fact medical 
nexus evidence to link the PTSD to the Veteran's military service 
and by allowing evidence from sources other than his service 
records to corroborate his account of the claimed stressor 
incident, including indications of behavioral changes.  See YR v. 
West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  But this most 
recent regulation amendment has no impact on PTSD stressors 
experienced during combat, internment as a POW or, as here, the 
result of personal or sexual assault.

So in the cases that are not within the purview of these 
exceptions mentioned, just because a physician or other health 
professional accepted appellant's description of his or her 
experiences as credible and diagnosed appellant as suffering from 
PTSD does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his or her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

A stressor need not be corroborated in every detail, however.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

Turning now to the facts of this particular case, the Veteran 
claims he has PTSD as a result of sexual assault during service.  
Specifically, he alleges he was raped by a hospital surgical team 
while under anesthesia during a hernia procedure.  See his 
December 2008 statement.

The first and indeed perhaps most fundamental requirement for any 
service connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, an August 2010 letter prepared by 
two VA mental health professionals -a psychiatrist and a 
psychologist, provides a diagnosis of PTSD.  And in Cohen v. 
Brown, 10 Vet. App. 128 (1997), the Court noted that diagnoses of 
PTSD are presumably in accordance with DSM-IV, both in terms of 
the adequacy and sufficiency of the stressors claimed.  
Therefore, the Board finds that the Veteran has the required 
current DSM-IV diagnosis of PTSD.  

However, even though the Veteran has the required DSM-IV 
diagnosis of PTSD, there still has to be medical nexus evidence - 
not just his unsubstantiated lay allegation, supporting the 
notion that his PTSD is a consequence of a personal (sexual) 
assault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service treatment records (STRs) show he had a left 
herniorrhaphy in November 1972 and a right herniorrhaphy in May 
1973.  So there is competent medical evidence of record 
supporting his assertions regarding having had in-service hernia 
surgery.   However, there is no direct, documentary evidence he 
was sexually assaulted during either of these procedures.  

Concerning this, the record contains an August 2010 letter 
prepared by a VA psychiatrist and a VA psychologist as to whether 
the Veteran was likely sexually assaulted while in service.  See 
38 C.F.R. § 3.304(f)(3) (VA regulation provides that VA may 
submit any evidence it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred).  The letter 
indicates that the Veteran did not seek treatment for PTSD for 
several decades, despite being incapacitated by his symptoms.  It 
provides his functioning went progressively downhill, leading to 
divorce, addiction, incarceration, unemployment, and 
homelessness.  It further notes that the Veteran came to VA in 
2008 and received residential treatment for 6 months -including 
psychiatric, psychological, vocational, substance abuse, and 
spiritual counseling, and he completed a course of Prolonged 
Exposure (PE) to PTSD and had a good response.  It states that he 
remains in treatment and sees a psychiatrist and psychologist 
regularly.  

The letter further relates that the Veteran's PTSD symptoms 
encompass all 3 symptom groups:  reexperiencing, avoidance, and 
arousal symptoms.  It notes that he reported reexperiencing 
through intrusive memories and nightly nightmares and that until 
he completed the PE, he had not had a night without nightmares in 
35 years.  It notes that the Veteran reported avoidance symptoms 
including avoiding psychological and physical triggers of the 
memories, numbing of emotions, emotional distance from others, 
and social isolation.  It further states that he distanced 
himself from family and friends to the point of divorce and was 
unable to have a satisfying sexual relationship with his wife.  
It reflects that the alleged assault occurred on the same campus 
where the Veteran received his treatment and coming to the 
facility was a tremendous stressor for him.  It further relates 
that he continued to avoid certain areas of the hospital and 
campus, was extremely uncomfortable around medical personnel, and 
was distrustful.  It provides that his avoidance manifested in 
significant medical problems as he has had recurrent hernias and 
a rectal fistula, but delayed treatment.  It also reflects that 
he continues to have problems with hemorrhoids, but has not had 
them repaired because he doesn't trust doctors treating him in 
that region.  It indicates that the Veteran reported arousal 
symptoms including hypervigilence, inability to relax around 
others, difficulty with sleep, and concentration problems.   It 
further reflects that anger and irritability were ever-present, 
resulting in numerous fights and multiple arrests. 

The letter concludes that based on the foregoing, and a review of 
the Veteran's entire medical record and claims file, it is more 
likely than not the Veteran suffered in-service sexual assault 
and that his PTSD is due to this sexual assault.

The Board acknowledges there is nothing in the Veteran's service 
records specifically documenting the Veteran's allegation of 
sexual assault.  However, because sexual assault is an extremely 
personal and sensitive issue, many incidents are not officially 
reported, which creates a proof problem as to the occurrence of 
the claimed stressor.  In such situations, it is not unusual for 
there to be an absence of service records documenting the events 
the Veteran has alleged; therefore, evidence from other sources 
may corroborate an account of a stressor incident.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 
398-99 (1998); see 38 C.F.R. § 3.304(f)(4).

Towards further corroborating his assertions, the Veteran has 
submitted several lay statements from friends and family members 
essentially describing their observations of the Veteran 
following the alleged sexual assault.  Although these laymen are 
not competent to provide evidence of things requiring medical 
training and knowledge, they are competent to provide evidence of 
their observations -including, for example, differences in the 
Veteran's behavior before and after the alleged incident's 
occurrence.  However, such lay testimony must also be credible to 
ultimately have probative value.  See 38 C.F.R. § 3.159(a)(2); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (indicating competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the ultimate probative value of evidence).  Here, there is no 
indication these laypersons are not credible and their letters 
tend to reflect similar observations.

Furthermore, the Board finds the VA mental health professionals' 
positive opinion regarding the likelihood the Veteran was 
sexually assaulted while in service and the relationship of this 
alleged sexual assault to the Veteran's PTSD to be thorough, 
well-reasoned and based on an independent review of his claims 
file and objective clinical evaluation.  Consequently, it has the 
proper factual foundation and, thus, is entitled to significant 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  And so, the Board 
finds that the most probative, i.e., competent and credible, 
medical and other evidence of record establishes the Veteran's 
PTSD is at least as likely as not attributable to his military 
service - and, in particular, to in-service sexual assault.  
Therefore, he is entitled to service connection for PTSD.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran's right and left inguinal hernia repair residuals are 
currently rated as noncompensable under Diagnostic Code (DC) 
7338.  He wants higher, compensable ratings.

Under DC 7338, a noncompensable rating is warranted when the 
hernia is small, reducible, or without true hernia protrusion; a 
noncompensable rating is also warranted when the hernia is not 
operated upon, but is remediable.  A 10 percent rating is 
warranted when the hernia is postoperatively recurrent, readily 
reducible, and well-supported by a truss or belt.  A 30 percent 
rating is warranted when the hernia is small, postoperatively 
recurrent, or unoperated irremediable, not well supported by a 
truss, or not readily reducible.  A 60 percent rating is 
warranted when the hernia is large, postoperatively recurrent, 
not well-supported under ordinary conditions and not readily 
reducible.  A Note to Diagnostic Code 7338 provides that 10 
percent is to be added for bilateral involvement, provided the 
second hernia is compensable.  38 C.F.R. § 4.114.

As mentioned, following the RO's certification of the Veteran's 
claims to the Board, the Veteran's representative submitted 
additional evidence including medical records that demonstrate 
that the Veteran had bilateral hernia surgery in January 2010.  
Where, as here, an increase in an existing disability rating 
based upon established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Therefore, these 
medical records are pertinent to the Veteran's claims and he has 
a right -which he has not waived, to have the RO initially 
consider this additional evidence; so the Board must remand these 
claims.  See 38 C.F.R. §§ 20.800, 20.1304.   

Furthermore, the fact that the Veteran had bilateral hernia 
surgery since his last VA C&P Exam in December 2008 suggests the 
findings expressed in that December 2008 examination report are 
inadequate to address the current level of severity associated 
with these disabilities.  Where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see, too, VAOPGCPREC 11-95 (April 7, 
1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
upon remand, VA should also provide the Veteran an examination to 
assess the current level of severity of his right and left hernia 
inguinal hernia repair residuals, prior to the Board's 
consideration of these claims.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA C&P Exam to 
assess the current level of severity of his 
bilateral inguinal hernia repair residuals.  

The examiner should address the appropriate 
rating criteria as provided for DC 7338.  See 
38 C.F.R. § 4.114.

The VA claims file, including a complete copy 
of this remand, must be made available to the 
examiners for review of the Veteran's 
pertinent medical and other history.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have adverse 
consequences on these pending claims. See 38 
C.F.R. § 3.655.

2.  Then readjudicate the claims in light of 
any additional evidence obtained since the 
last supplemental statement of the case 
(SSOC) in November 2009.  If higher ratings 
are not granted to full satisfaction of 
either claim, send the Veteran and his 
attorney a SSOC and give them an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


